     Case: 1:20-cv-00067 Document #: 18 Filed: 07/07/20 Page 1 of 2 PageID #:83



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


EVA GRIGSBY,

               Plaintiff,
       v.
LA RABIDA CHILDREN’S                                     20 CV_67_______________
HOSPITA., LINDA ROBINSON, In
her Individual Capacity, TIM MELINE,                    HON. JUDGE JORGE L. ALONSO
In his Individual Capacity,                              MAJ. JUDGE

               Defendants.


PLAINTIFF’S MOTION TO RE-SET THE BRIEFING SCHEDULE ON DEFENDANT’S
                 MOTION TO DISMISS THE COMPLAINT

       COMES NOW THE PLAINTIFF, EVA GRIGSBY, by and through her counsel,

Calvita J. Frederick and Associates, and in support of his motion to re-set the briefing schedule

on Defendant’s Motion To Dismiss the Complaint, states as follows:

       1.      Defendant herein filed their Motion To Dismiss the Complaint and Memorandum

in Support of same. [Docket # 16 and 17].

       2.      Based upon this Court’s Minute Order of October 15, 2019, Plaintiff was required

to file her Response to the Motion to Dismiss by July 8, 2020. Docket [14].

       3.      Plaintiff’s counsel has been suffering with a bad ear infection for the past 5 weeks

which has interfered with her ability to work.

       4.      During the week of June 30, Plaintiff’s counsel’s family lost a member because of

COVID 19. His services were held on July 3, 2020. Plaintiff’s counsel has been out of the




                                                 1
     Case: 1:20-cv-00067 Document #: 18 Filed: 07/07/20 Page 2 of 2 PageID #:84



office attending to family matters a s a result of that death. Unfortunately, these issues have

limited Counsel’s office and work time over the past 3 weeks.

       5.      As a result, Counsel is behind in her work and request additional time to prepare

the Response to Defendant’s Motion to Dismiss.

       6.      Plaintiff’s counsel requests an additional 21 days to respond to the Motion to

Dismiss, once she returns to the States.

       9.      Plaintiff has a meritorious defense to the Motion to Dismiss.

       10.     Defendants will not be prejudiced by the granting of this motion.

Wherefore, Plaintiff respectfully requests that this Honorable court re-set the briefing schedule

to allow Plaintiff an additional 21 days to respond and for such other and further relief as this

Court deems just and proper.

                                              Respectfully submitted,
                                              EVA GRIGSBY
                                              By;     s/ Calvita J. Frederick
                                                      Attorney for Plaintiff

Calvita J. Frederick
Post Office Box 802976
Chicago, Illinois 60680-2976
312-421-5544
ARDC # 6184001




                                                  2
